Exhibit 10
 
EQUITY LINE FINANCING AGREEMENT


     EQUITY LINE FINANCING AGREEMENT (this "Agreement"), dated as of March 28,
2011 (“Effective Date”), between CYBERMESH INTERNATIONAL CORPORATION, a Nevada
corporation (the "Company"), and Da He LLC, a Florida LLC (The "Investor").


W I T N E S S E T H:


     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Investor
from time to time as provided herein, and the Investor shall purchase from the
Company, up to 20,000,000 shares of Common Stock for an aggregate purchase price
up to $1,000,000 on a private placement basis pursuant to an exemption from
registration under Section 4(2) of the Securities Act of 1933; and


     NOW THEREFORE, in consideration of the premises, representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, the parties hereto agree as
follows:


ARTICLE I


DEFINITIONS


     SECTION 1.01.  CERTAIN DEFINITIONS. For purposes of this Agreement,
capitalized terms used herein and not otherwise defined shall have the following
respective meanings:


          "Affiliate" of a Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first- mentioned Person. The term "control"
(including the terms "controlling," "controlled by" and "under common control
with") means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.


          "Capital Stock" means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock, including each class of common stock and preferred stock, of such Person.


          "Commission" means the United States Securities and Exchange
Commission.


          "Commitment Period" shall mean the period commencing on the Effective
Date and expiring on the earliest to occur of (x) the date on which the Investor
shall have purchased Draw Down Shares pursuant to this Agreement for an
aggregate Purchase Price of $1,000,000, (y) the date this Agreement is
terminated pursuant to Article VII, or (z) the date occurring one year from the
date hereof.


          "Common Stock" shall mean the Company's Common Stock, $0.001 par value
per share.


          "Common Shares" shall mean shares of the Company's Common Stock issued
or issuable pursuant to this Agreement.


          "Draw Down" shall mean each occasion the Company elects to exercise
its right to deliver a Draw Down Notice requiring the Investor to purchase the
Common Shares as specified in such Draw Down Notice, subject to the terms and
conditions of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
          "Draw Down Date" shall mean any day during the Commitment Period that
a Draw Down Notice to sell Common Stock to the Investor is deemed delivered
pursuant to Section 2.03(b) hereof.
 
          "Draw Down Notice" shall mean a written notice to the Company
delivered in accordance with this Agreement in the form attached hereto as
Exhibit A setting forth the Investment Amount that the Company shall sell to the
Investor pursuant to such Draw Down.


          "Draw Down Shares" shall mean all shares of Common Stock issued or
issuable pursuant to a Draw Down that has occurred or may occur in accordance
with the terms and conditions of this Agreement.


          "Exchange Act" means the Securities Exchange Act of 1934.


          "Governmental Authority" means any federal or state government or
political subdivision thereof and any agency or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.


          "Investment Amount" shall mean the aggregate dollar amount (within the
range specified in Section 2.03) of any Draw Down Shares to be purchased by the
Investor with respect to any Draw Down effected by the Investor in accordance
with Section 2.03 hereof.


          "Material Adverse Effect" has the meaning set forth in Section 3.01.


          "Person" means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
Governmental Authority or other entity of any kind.


          "Purchase Price" means $0.05 per share of Common Stock.


          "SEC Reports" means the Company's Annual Report on Form 10-K for the
year ended May 31, 2010 and the Company's Quarterly Reports on Form 10-Q for the
quarters ended August 31, 2010 and November 30, 2010.


          "Securities Act" means the Securities Act of 1933.


ARTICLE II


SALE AND PURCHASE OF COMMON STOCK


     SECTION 2.01.  INVESTMENTS.


         (a) Purchase and Sale of Common Stock. Subject to the terms and
conditions of this Agreement, the Investor, at its sole and exclusive option,
may purchase from Company, and the Company shall issue and sell to Investor,
shares of the Company's Common Stock equal to the dollar amount requested in
such Draw Down multiplied by the Purchase Price, based on such number of Draw
Downs as the Investor, in its sole discretion, shall choose to deliver during
the Commitment Period until the aggregate Investment Amount with respect to
Common Shares purchased under this Agreement equals $1,000,000 or this Agreement
is otherwise terminated.


          (b) Draw Downs. Upon the terms and subject to the conditions set forth
herein, on any day during the Commitment Period, the Investor may exercise a
Draw Down by the delivery of a Draw Down Notice to the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
          (c) Limitation on Issuance of Common Shares. The Company shall not
issue or sell Common Shares to the Investor under this Agreement to the extent
such issuance would result in Investor owning in excess of 4.99% of the
Company’s total number of shares of Common Stock outstanding at the time of such
issuance. The foregoing limitation may be waived, amended or modified by
Investor.


          (d) Share Certificates. Within ten (10) business days of a Draw Down
Date, the Company shall issue a stock certificate to Investor, or its assigns,
for the number of shares of Common Shares purchased in such Draw Down.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


     As a material inducement to the Investor to enter into this Agreement, the
Company hereby represents and warrants to the Investor that on and as of the
date hereof:


     SECTION 3.01.  ORGANIZATION AND STANDING. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority necessary for it to own its properties and assets and to carry on its
business as it is now being conducted (and, to the extent described therein, as
described in the SEC Reports). The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or the nature of its businesses makes such
qualification necessary, except where the failure to so qualify or be in good
standing would not have a material adverse effect on the business, assets,
operations, properties, condition (financial or otherwise) or prospects of the
Company, or any adverse effect on the Company's ability to consummate the
transactions contemplated by, or to execute, deliver and perform its obligations
under, the Agreement (a "Material Adverse Effect").


     SECTION 3.02.  SECURITIES OF THE COMPANY. The authorized Capital Stock of
the Company consists of 200,000,000 shares of Common Stock; as of March 22,
2011, approximately 21,000,000 shares of Common Stock were outstanding. Except
as set forth in the SEC Reports, the Company has no other authorized, issued or
outstanding equity securities or securities containing any equity features, or
any other securities convertible into, exchangeable for or entitling any person
to otherwise acquire any other securities of the Company containing any equity
features. The Company has no stock option, incentive or similar plan. All of the
outstanding shares of Capital Stock of the Company have been duly and validly
authorized and issued, and are fully paid and nonassessable. The Common Shares
have been duly and validly authorized and have been duly reserved, and will
remain available for issuance, pursuant to this Agreement. When issued against
payment therefor as provided in this Agreement, the Common Shares will be
validly issued, fully paid and nonassessable, free and clear of all preemptive
rights, claims, liens, charges, encumbrances and security interests of any
nature whatsoever. Except as set forth in this Section 3.02 or the SEC Reports,
there are no outstanding options, warrants, conversion rights, subscription
rights, preemptive rights, rights of first refusal or other rights or agreements
of any nature outstanding to subscribe for or to purchase any shares of Common
Stock of the Company or any other securities of the Company of any kind binding
on the Company. The issuance of the Common Shares pursuant to this Agreement is
not subject to any preemptive rights, rights of first refusal or other similar
limitation. Except as otherwise required by law, there are no restrictions upon
the voting or transfer of any shares of the Company's Common Stock pursuant to
the Company's Articles of Incorporation or bylaws. Except as provided herein,
there are no agreements or other obligations (contingent or otherwise) that may
require the Company to repurchase or otherwise acquire any shares of its Common
Stock.
 
 
3

--------------------------------------------------------------------------------

 
 
     SECTION 3.03.  AUTHORIZATION; ENFORCEABILITY. The Company has the corporate
power and authority to execute, deliver and perform the terms and provisions of
the Agreement and has taken all necessary corporate action to authorize the
execution, delivery and performance by it of, and the consummation of the
transactions contemplated by, the Agreement. No other corporate proceeding on
the part of the Company is necessary, and no consent of any shareholder of the
Company is required, for the valid execution and delivery by the Company of the
Agreement, and the performance and consummation by the Company of the
transactions contemplated by the Agreement to be performed by the Company. The
Company has duly executed and delivered, or concurrently herewith is executing
and delivering the Agreement. Assuming the due execution of this Agreement by
the Investor, this Agreement constitutes the valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).


     SECTION 3.04.  NO VIOLATION; CONSENTS.


     (a) The execution, delivery and performance by the Company of the Agreement
and the consummation of the transactions contemplated thereby to be performed by
the Company do not and will not (i) contravene the applicable provisions of any
law, statute, rule, regulation, order, writ, injunction, judgment or decree of
any court or Governmental Authority to or by which the Company or any of its
respective property or assets is bound, (ii) violate, result in a breach of or
constitute (with due notice or lapse of time or both) a default or give rise to
an event of acceleration under any contract, lease, loan or credit agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or to which any of its respective properties or
assets is subject, nor result in the creation or imposition of any lien,
security interest, charge or encumbrance of any kind upon any of the properties,
assets or Capital Stock of the Company, or (iii) violate any provision of the
organizational and other governing documents of the Company.


     (b) No consent, approval, authorization or order of, or filing or
registration with, any court or Governmental Authority or other Person is
required to be obtained or made by the Company for the execution, delivery and
performance of the Agreement or the consummation of any of the transactions
contemplated thereby.


     SECTION 3.05.  SECURITIES ACT REPRESENTATIONS. The Company may offer or
sell shares of its Common Stock in this offering to other Persons other than to
the Investor. Assuming the accuracy of the Investor's representations pursuant
to Section 4.02 hereof, the sale of the Common Shares hereunder will be exempt
from the registration requirements of the Securities Act. Neither the Company,
nor any of its Affiliates, or, to its knowledge, any Person acting on its or
their behalf has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of the Common Shares hereunder. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security other than pursuant to this Agreement
under circumstances that would require registration under the Securities Act of
the Common Shares to be issued under this Agreement. The Company has not
provided the Investor with any material non-public information that, according
to applicable law, rule or regulation, should have been disclosed publicly by
the Company prior to engaging in the transactions contemplated by the Agreement
but that has not been so disclosed.


 
4

--------------------------------------------------------------------------------

 
 
    SECTION 3.06.  NO DEFAULT. The Company is not, and immediately after the
consummation of the transactions contemplated hereby to be performed by the
Company will not be, in default of (whether upon the passage of time, the giving
of notice or both) its organizational and other governing documents, or any
provision of any security issued by the Company, or of any agreement, instrument
or other undertaking to which the Company is a party or by which it or any of
its property or assets is bound, or the applicable provisions of any law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
court or Governmental Authority to or by which the Company or any of its
property or assets is bound, which default or violation, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


     SECTION 3.07.  NO BROKERS. No broker, finder, agent or similar intermediary
is entitled to any broker's, finder's, placement or similar fee or other
commission in connection with the transactions contemplated hereby based on any
agreement, arrangement or understanding with the Company.


ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR


     The Investor hereby acknowledges, represents, warrants and covenants, to
the Company as follows:


     SECTION 4.01.  AUTHORIZATION; ENFORCEABILITY; NO VIOLATIONS.


     (a) The Investor is duly organized, validly existing and in good standing
under the laws of its jurisdiction, has all requisite power and authority to
execute, deliver and perform the terms and provisions of this Agreement and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Agreement and to consummate the transactions contemplated hereby
and thereby to be performed by it.


     (b) The execution, delivery and performance by the Investor of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby and thereby to be performed by it do not and will not violate any
provision of (i) the Investor's organizational documents or (ii) any law,
statute, rule, regulation, order, writ, injunction, judgment or decree to which
the Investor is subject. The Agreement constitutes the legal, valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).


     SECTION 4.02.  SECURITIES ACT REPRESENTATIONS; LEGENDS.


     (a) The Investor understands that: (i) the offering and sale of the Common
Shares to be issued and sold hereunder is intended to be exempt from the
registration requirements of the Securities Act; and (ii) the initial offer and
sale of the Common Shares issuable hereunder has not been registered under the
Securities Act or any other applicable securities laws and such securities may
be resold only if registered under the Securities Act and any other applicable
securities laws or if an exemption from such registration requirements is
available.


     (b) The Investor represents that the Common Shares to be acquired by the
Investor pursuant to this Agreement are being acquired for its own account and
not with a view to, or for sale in connection with, any distribution thereof or
(other than the resale of such Common Shares pursuant to an effective
registration statement) in violation of the Securities Act or any other
securities laws that may be applicable.


     (c) The Investor represents that the Investor is not an affiliate (as such
term is defined in the Securities Act) of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
     (d) The Investor represents that the Investor (i) is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D under the
Securities Act, (ii) has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Common Stock and is capable of bearing the economic risks of
such investment, including a complete loss of its investment in the Common
Shares; (ii) believes that its investment in the Common Shares is suitable for
it based upon its objectives and financial needs, and the Investor has adequate
means for providing for its current financial needs and business contingencies
and has no present need for liquidity of investment with respect to the Common
Shares; (iii) has no present plan, intention or understanding and has made no
arrangement to sell the Common Shares at any predetermined time or for any
predetermined price; (iv) has not purchased, sold or entered into any put
option, short position or similar arrangement with respect to the Common Shares,
and will not, for the term of this Agreement purchase, sell or enter into any
such put option, short position or similar arrangement in any manner that
violates the provisions of the Securities Act or the Exchange Act.


     (e) The Investor acknowledges that no oral or written statements or
representations have been made to the Investor by or on behalf of the Company in
connection with the offering and sale of the Common Shares hereunder other than
those set forth in the SEC Reports, or as set forth herein or in the other
Agreement, and the Investor represents that it is not subscribing for the Common
Shares as a result of, or in response to, any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, or presented at any seminar or meeting.


     (f) The Investor acknowledges that the Securities Act restricts the
transferability of securities, such as the Common Shares, issued in reliance
upon the exemption from the registration requirements of the Securities Act
provided by Section 4(2) thereunder, and the transfer of such Common Shares is
restricted.


     (g) The Investor has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Common Shares which have been requested by the Investor.
The Investor has been afforded the opportunity to ask questions of the Company.
The Investor understands that its investment in the Common Shares involves a
significant degree of risk.


     (h) The Investor acknowledges that the Company is a “shell company” as
defined by SEC Rule 12b-2.


     SECTION 4.03.  NO BROKERS. No broker, finder, agent or similar intermediary
is entitled to any broker's, finder's, placement or similar fee or other
commission in connection with the transactions contemplated hereby based on any
agreement, arrangement or understanding with the Investor.


ARTICLE V


COVENANTS


     SECTION 5.01.  EXEMPTION FROM REGISTRATION; LIMITATION ON ISSUANCE OF
SECURITIES.


     The Company will not make any offer to sell, solicit any offer to buy,
agree to sell or sell any security or right to acquire any security, except at
such time and in such manner so as not to cause the loss of any of the
exemptions for the offer and sale of the Common Shares from the registration
requirements under the Securities Act or under the securities or "blue sky" laws
of any jurisdiction in which such offer, sale or issuance is made.
 
 
6

--------------------------------------------------------------------------------

 
 
     SECTION 5.02.  TRANSFER RESTRICTIONS. The Investor acknowledges that any
proposed offer, sale, pledge or other transfer of Common Shares prior to the
date that is one (1) years from the date of issuance (or such other date as may
be required pursuant to Rule 144 under the Securities Act (or similar successor
provision) as in effect from time to time), in the absence of registration under
the Securities Act, is limited. Accordingly, prior to such passage of time or
such registration, the Common Shares may be offered, sold, pledged or otherwise
transferred only (i) to the Company, (ii) in an offshore transaction in
accordance with Rule 904 under the Securities Act, (iii) pursuant to any other
exemption from registration provided by the Securities Act, (iv) pursuant to
Rule 144 under the Securities Act or (v) pursuant to an effective registration
statement under the Securities Act; in the case of any transfer pursuant to
clause (ii), (iii) or (iv), the Company shall be entitled to receive an opinion
of the selling Investor's counsel, in form and substance reasonably satisfactory
to the Company, to the effect that registration is not required in connection
with such disposition.


     SECTION 5.03.  RESERVATION OF COMMON STOCK. The Company shall at all times
reserve and keep available, free from preemptive rights, out of its authorized
but unissued shares of Common Stock or its issued shares of Common Stock held in
its treasury, or both, sufficient shares of Common Stock to provide for the
issuance of the Common Shares hereunder.


     SECTION 5.04.  ISSUANCE OF DRAW DOWN SHARES. The sale and issuance of the
Draw Down Shares shall be made in accordance with the provisions and
requirements of Section 4(2) of the Securities Act and any applicable state law.


ARTICLE VI


CONDITIONS TO DELIVERY OF DRAW DOWN NOTICES AND CONDITIONS TO SETTLEMENT


     SECTION 6.01.  CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO
ISSUE AND SELL COMMON STOCK. The obligation hereunder of the Company to issue
and sell the Draw Down Shares to the Investor is subject to the satisfaction of
each of the conditions set forth below.


     (a) Accuracy of the Investor's Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made and as of the date of each such Draw
Down Date as though made at each such time (except for representations and
warranties specifically made as of a particular date which shall be true and
correct in all material respects as of the date when made).


     (b) Performance by the Investor. The Investor shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to Draw Down Date.


ARTICLE VII


TERMINATION


     SECTION 7.01.  TERM; TERMINATION BY MUTUAL CONSENT. Subject to the
provisions of Section 7.02, the term of this Agreement shall run until the end
of the Commitment Period; provided that the right of the Investor to effect any
Draw Downs under this Agreement may be terminated at any time by mutual consent
of the parties.


     SECTION 7.02.  TERMINATION BY THE COMPANY. The Company may terminate the
right of the Investor to effect any Draw Downs under this Agreement upon seven
(7) day’s notice if any of the following events (each, an "Event of Default")
shall occur:
 
 
7

--------------------------------------------------------------------------------

 
 
     (a) The Investor fails to fulfill its obligations pursuant to this
Agreement (or makes any announcement, statement or threat that it does not
intend to honor the obligations described in this paragraph), and any such
failure shall continue uncured (or any announcement, statement or threat not to
honor its obligations shall not be rescinded in writing) for five (5) days after
the Investor shall have been notified thereof in writing by the Company; or


     (b) The Investor breaches any material representation, warranty or covenant
contained in this Agreement.


ARTICLE VIII


NON-DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION


     SECTION 8.01.  NON-DISCLOSURE OF MATERIAL NON-PUBLIC INFORMATION.


     (a) The Company covenants and agrees that it shall refrain from disclosing,
and shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor, unless prior to
disclosure of such information the Company identifies such information as being
material non-public information and provides the Investor and its advisors and
representatives with the opportunity to accept or refuse to accept such material
non-public information for review.


     (b) The Company acknowledges and understands that the Investor is entering
into this Agreement at the request of the Company and in good faith reliance on
(i) the Company's representation set forth in this Agreement that neither it nor
its agents have disclosed to the Investor any material non-public information;
and (ii) the Company's covenant set forth in this Agreement that if the Company
comes into possession of any material non-public information, the Company shall
make full and complete public disclosure of such information in accordance with
all applicable securities laws.


     (c) Nothing herein shall require the Company to disclose material
non-public information to the Investor or its advisors or representatives, and
the Company represents that it does not disseminate material non-public
information to any investors who purchase stock in the Company in a public
offering, to money managers or to securities analysts; provided, however, that
notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, immediately notify the Investor and its advisors and
representatives and, if any, underwriters, of the existence of any event or
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting material non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities).


ARTICLE IX


MISCELLANEOUS


     SECTION 9.01.  NOTICES. All notices, demands, requests, consents, approvals
or other communications required or permitted to be given hereunder or that are
given with respect to this Agreement shall be in writing and shall be personally
served or deposited in the mail, registered or certified, return receipt
requested, postage prepaid or delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice:  Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile. Notice otherwise sent as provided herein shall be deemed
given on the third business day following the date mailed or on the next
business day following delivery of such notice to a reputable air courier
service.


 
8

--------------------------------------------------------------------------------

 
 
     SECTION 9.02.  ENTIRE AGREEMENT. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, with respect to the subject matter hereof.


     SECTION 9.03.  AMENDMENT AND WAIVER. This Agreement may not be amended,
modified, supplemented, restated or waived except by a writing executed by the
party against which such amendment, modification or waiver is sought to been
enforced. Waivers may be made in advance or after the right waived has arisen or
the breach or default waived has occurred. Any waiver may be conditional. No
waiver of any breach of any agreement or provision herein contained shall be
deemed a waiver of any preceding or succeeding breach thereof nor of any other
agreement or provision herein contained. No waiver or extension of time for
performance of any obligations or acts shall be deemed a waiver or extension of
the time for performance of any other obligations or acts.


     SECTION 9.04.  ASSIGNMENT; NO THIRD PARTY BENEFICIARIES. This Agreement and
the rights, duties and obligations hereunder may not be assigned or delegated by
the Company or the Investor. Any purported assignment or delegation of rights,
duties or obligations hereunder made without the prior written consent of the
other party hereto shall be void and of no effect. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors. This Agreement is not intended
to confer any rights or benefits on any Persons other than as set forth above.


     SECTION 9.05.  SEVERABILITY. This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.


     SECTION 9.06. FURTHER ASSURANCES. Each party hereto, upon the request of
any other party hereto, shall do all such further acts and execute, acknowledge
and deliver all such further instruments and documents as may be necessary or
desirable to carry out the transactions contemplated by this Agreement.


     SECTION 9.07.  TITLES AND HEADINGS. Titles, captions and headings of the
sections of this Agreement are for convenience of reference only and shall not
affect the construction of any provision of this Agreement.


     SECTION 9.08.  GOVERNING LAW; SUBMISSION TO JURISDICTION; ETC.  THIS
AGREEMENT SHALL BE GOVERNED BY, INTERPRETED UNDER, AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED WITHIN THE STATE OF NEVADA WITHOUT GIVING EFFECT TO PRINCIPLES
OF CONFLICTS OF LAWS THEREOF. THE PARTIES HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF NEVADA. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IS
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE ACTION, SUIT
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION,
SUIT OR PROCEEDING IS IMPROPER OR THAT MATTERS RELATING TO THE AGREEMENT OR THE
SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY SUCH COURTS.


 
9

--------------------------------------------------------------------------------

 
  
   SECTION 9.09.  COUNTERPARTS. This Agreement may be executed in counterparts,
each of which shall be deemed an original, all of which taken together shall
constitute one and the same instrument.


[signature page follows]
 
 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 
 
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by the undersigned, thereunto duly authorized, as of the date first set
forth above.




COMPANY


CYBERMESH INTERNATIONAL CORPORATION




/s/ John Samuel Porter
Name: John Samuel Porter
Title: President and Director




INVESTOR


DA HE LLC


/s/ Tessa Munz
Name: Tessa Munz
Title: Manager


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DRAW DOWN NOTICE


[Date]




CYBERMESH INTERNATIONAL CORPORATION
2715 Indian Farm Ln. NW
Albuquerque, NM 87107


     Reference is made to the Equity Line Financing Agreement between Cybermesh
International Corp. (the "Company") and _______________ dated as of March __,
2011. The Investor confirms that all conditions to the delivery of this Draw
Down Notice are satisfied as of the date hereof.


Date of Delivery of Draw Down Notice: ____________.


Amount: ___________________.


Shares: ______________.
 
 

  INVESTOR           [NAME]            By:         Name:       Title:  

 
 
 
 
 
 12

--------------------------------------------------------------------------------